Case: 20-50277       Document: 00515804751          Page: 1     Date Filed: 04/01/2021




             United States Court of Appeals
                  for the Fifth Circuit                                        United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                       FILED
                                                                                     April 1, 2021
                                    No. 20-50277
                                                                                 Lyle W. Cayce
                                                                                      Clerk
   Albina Roque, individually, as heir at law to the Estate of Jason Roque,
   and on behalf of all wrongful death beneficiaries; Vincente Roque,
   individually, as heir at law to the Estate of Jason Roque, and on behalf of all
   wrongful death beneficiaries,

                                                               Plaintiffs—Appellees,

                                         versus

   James Harvel, in his individual capacity,

                                                             Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:17-CV-932


   Before King, Elrod, and Willett, Circuit Judges.
   Don R. Willett, Circuit Judge:
            This qualified-immunity case involves the police shooting and killing
   of Jason Roque, a suicidal man experiencing a mental-health crisis. Roque’s
   parents sued James Harvel, the officer who killed their son, alleging a
   violation of their son’s Fourth Amendment right against the use of excessive
   force.
Case: 20-50277         Document: 00515804751            Page: 2   Date Filed: 04/01/2021




                                         No. 20-50277


          The Fourth Amendment turns on reasonableness. And “[t]he
   calculus of reasonableness must embody allowance for the fact that police
   officers are often forced to make split-second judgments—in circumstances
   that are tense, uncertain, and rapidly evolving—about the amount of force
   that is necessary in a particular situation.” 1 This allowance is particularly
   understandable when police officers encounter suicidal suspects. At some
   point, however, and even in the most difficult circumstances, the
   reasonableness rope ends. Here, the district court decided a jury should
   determine whether it ended after Officer Harvel’s first shot. We agree and
   therefore affirm the district court’s denial of summary judgment.
                                               I
          The Austin Police Department received two related 911 calls on the
   morning of May 2, 2017. Jason Roque made the first call to report a shirtless,
   Hispanic man “just going crazy” with a black pistol—not pointing it at
   anybody but “all up in the air and whatnot.” Jason was speaking about
   himself but didn’t disclose that fact to the 911 operator. Jason’s mother,
   Albina, then called 911. While crying and pleading with Jason, she told the
   operator that her son wanted to kill himself. Both Jason and Albina called to
   report the incident from their home address.
          During the 911 calls, Officer Harvel was on patrol in northeast Austin,
   where the Roques live. Harvel learned of the 911 calls through his radio and
   the dispatch report. Dispatch first described the calls as “Gun Urgent” but
   changed the reported problem to “Attempted Suicide.” Dispatch also noted
   that Jason’s only recent involvement with law enforcement was an allegation
   of criminal mischief the year before.



          1
              Graham v. Connor, 490 U.S. 386, 396–97 (1989).




                                               2
Case: 20-50277       Document: 00515804751             Page: 3      Date Filed: 04/01/2021




                                        No. 20-50277


          Multiple officers, including Harvel, responded to the situation. Harvel
   and the other officers positioned themselves at the end of Jason’s street about
   75 yards from Jason’s house. Jason was pacing the sidewalk in front of his
   home with a black gun in his waistband. He was repeatedly saying, “Shoot
   me!” Albina was standing on the porch imploring Jason not to kill himself.
   The officers could hear—but not see—Albina from where they were
   standing. One officer yelled, “Put your hands up!” Jason put his arms out to
   the side and continued walking on the sidewalk. He yelled at the officers to
   shoot and kill him.
          Jason then pulled out the gun, which was later determined to be a BB
   gun. Jason pointed the gun at his head then turned away from the officers and
   said, “I’ll f---ing kill myself!” An officer then yelled (for the first time): “Put
   the gun down!”
          The parties dispute what happened next. Video evidence (taken from
   two different home-surveillance systems) 2 shows that, after the officer’s
   order to put his gun down, Jason turned around to face the officers with the
   gun pointed in the air. All of the officers claim, however, that they didn’t
   know where the gun was and didn’t see Jason point it in their general
   direction. Nonetheless, in the split second between the officer’s command to
   put the gun down and Jason’s turning his body toward the officers with his
   arm and the gun in the air, Harvel shot Jason with a semi-automatic rifle. The
   video shows Jason immediately double over, drop the gun, and stumble from
   the sidewalk toward the street (away from his mother and the officers). The
   video also shows the black gun hitting the white sidewalk in broad daylight.


          2
             The first video is from the position of the officers, although about one house
   closer to where Jason was located. https://www.ca5.uscourts.gov/opinions/pub/20/20-
   50277-1.mp4. The second video is from the home of the Roques’ neighbor.
   https://www.ca5.uscourts.gov/opinions/pub/20/20-50277-2.mp4.




                                              3
Case: 20-50277         Document: 00515804751              Page: 4       Date Filed: 04/01/2021




                                          No. 20-50277


   Harvel claims that he didn’t see the gun fall and considered Jason to be a
   continuing threat to his mother.
           About two seconds after the first shot, while Jason was stumbling into
   the street, Harvel fired another shot that missed Jason. Jason continued
   floundering into the street, and two seconds later, Harvel took a final and fatal
   shot. The police officers then approached Jason’s body and unsuccessfully
   attempted CPR. Paramedics took Jason to the emergency room; he died soon
   after. Harvel maintains that he took each shot because he thought Jason was
   a threat to his mother’s life and safety.
           Jason’s parents, Albina and Vincente Roque, sued Officer Harvel as
   well as the City of Austin under 42 U.S.C. § 1983 for violations of Jason’s
   Fourth Amendment rights. Both Harvel and the City moved for summary
   judgment. The City argued that it could not be liable under § 1983 because
   the Roques failed to show any official policy or custom that caused the alleged
   constitutional violation. 3 The district court agreed with the City and granted
   its motion. Harvel raised the defense of qualified immunity. The district
   court granted Harvel’s motion as to the first shot but denied the motion as to
   the second and third shots. Harvel timely filed this interlocutory appeal.
                                                II
           Qualified immunity “attempts to balance two competing societal
   interests: ‘the need to hold public officials accountable when they exercise
   power irresponsibly and the need to shield officials from harassment,


           3
              See Monell v. Dep’t of Soc. Servs. of N.Y.C., 436 U.S. 658, 694 (1978) (“We
   conclude, therefore, that a local government may not be sued under § 1983 for an injury
   inflicted solely by its employees or agents. Instead, it is when execution of a government’s
   policy or custom, whether made by its lawmakers or by those whose edicts or acts may fairly
   be said to represent official policy, inflicts the injury that the government as an entity is
   responsible under § 1983.”).




                                                4
Case: 20-50277               Document: 00515804751          Page: 5      Date Filed: 04/01/2021




                                            No. 20-50277


   distraction, and liability when they perform their duties reasonably.’” 4 The
   defense of qualified immunity therefore protects public officials “sued in
   their individual capacities ‘from liability for civil damages insofar as their
   conduct does not violate clearly established statutory or constitutional rights
   of which a reasonable person would have known.’” 5 A court’s decision on
   qualified immunity involves two questions: (1) whether the defendant
   violated the plaintiff’s constitutional or statutory rights; and (2) whether
   those rights were clearly established at the time of the violation “such that
   the officer was on notice of the unlawfulness of his or her conduct.” 6
           The unique nature and purpose of qualified immunity affects both our
   jurisdiction and the lens with which we review a district court’s denial of the
   defense. We first discuss the changes to our jurisdiction and then the scope
   of our review.
           When a district court denies summary judgment, that order “is
   generally not a final decision within the meaning of [28 U.S.C] § 1291 and is
   thus generally not immediately appealable.” 7 But an exception, the
   collateral-order doctrine, applies when the summary-judgment motion is
   based on qualified immunity. 8 That’s because immunity is collateral to the
   merits. 9 And an immunity determination cannot be “effectively reviewed on



           4 Joseph v. Bartlett, 981 F.3d 319, 328 (2020) (quoting Pearson v. Callahan, 555 U.S.

       223, 231 (2009)).
           5
               Joseph, 981 F.3d at 328 (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).
           6
             Cole v. Carson, 935 F.3d 444, 451 (5th Cir. 2019), as revised (Aug. 21, 2019), cert.
   denied sub nom. Hunter v. Cole, 141 S. Ct. 111 (2020).
           7
               Plumhoff v. Rickard, 572 U.S. 765, 771 (2014).
           8
               Id. at 771–72.
           9
               Id. at 772.




                                                  5
Case: 20-50277           Document: 00515804751                Page: 6          Date Filed: 04/01/2021




                                             No. 20-50277


   appeal from a final judgment because by that time the immunity from
   standing trial will have been irretrievably lost.” 10 Accordingly, a district
   court’s immunity decision is akin to a final decision, and a defendant who
   loses on the qualified-immunity defense can bring an interlocutory appeal. 11
           Qualified immunity also affects the scope of our review. The
   summary-judgment question is whether the movant has shown “that there is
   no genuine dispute as to any material fact and the movant is entitled to
   judgment as a matter of law.” 12 When the district court answers this
   question, it inherently makes two separate findings regarding whether there
   are genuine fact disputes and whether those fact disputes are material to the
   outcome of the case. 13 Typically, we review the district court’s analysis de
   novo, asking the same questions the district court does regarding genuineness
   and materiality. 14 But on interlocutory appeal following the denial of qualified
   immunity, the scope of our review is limited to “whether the factual disputes
   that the district court identified are material to the application of qualified
   immunity.” 15 Our review therefore involves only “whether a given course of
   conduct would be objectively unreasonable in light of clearly established
   law.” 16 We do not review the district court’s determination that there are
   genuine fact disputes. 17


           10
                Id.
           11
                See generally Mitchell v. Forsyth, 472 U.S. 511, 536 (1985).
           12
                Fed. R. Civ. P. 56(a).
           13
                Colston v. Barnhart, 146 F.3d 282, 284 (5th Cir. 1998).
           14
                Id.; see also Samples v. Vadzemnieks, 900 F.3d 655, 659–60 (5th Cir. 2018).
           15
                Samples, 900 F.3d at 660.
           16
                Kinney v. Weaver, 367 F.3d 337, 347 (5th Cir. 2004) (en banc).
           17
              See Melton v Phillips, 875 F.3d 256, 261 (5th Cir. 2017) (en banc) (“[W]e lack
   jurisdiction to review the genuineness of a fact issue but have jurisdiction insofar as the




                                                    6
Case: 20-50277              Document: 00515804751               Page: 7       Date Filed: 04/01/2021




                                                No. 20-50277


              Plaintiffs argue that we lack jurisdiction over this entire appeal
   because the district court found that genuine fact disputes precluded
   summary judgment. As explained above, however, “[w]e do have
   jurisdiction, but only to the extent that the appeal concerns the purely legal
   question whether the defendants are entitled to qualified immunity on the
   facts that the district court found sufficiently supported in the summary
   judgment record.” 18
                                                     III
              Although qualified immunity raises two distinct questions (whether
   the conduct was unconstitutional and whether the unconstitutionality was
   clearly established), we have discretion “to decline entirely to address the”
   first question. 19 We can “skip straight to the second question concerning
   clearly established law.” 20 But we have repeatedly emphasized that there is
   value in addressing both questions “to develop robust case law on the scope
   of constitutional rights.” 21 In that vein, we first address Plaintiffs’ Fourth




   interlocutory appeal challenges the materiality of [the] factual issues.”) (quoting Allen v.
   Cisneros, 815 F.3d 239, 244 (5th Cir. 2016)).
              18
                   Kinney, 367 F.3d at 347 (5th Cir. 2004) (en banc).
              19
                   Morgan v. Swanson, 659 F.3d 359, 384 (5th Cir. 2011).
              20
                   Id.
              21
                   Joseph v. Bartlett, 981 F.3d 319, 331 n.40 (5th Cir. 2020) (citing Morgan, 659 F.3d
   at 395).




                                                      7
Case: 20-50277          Document: 00515804751             Page: 8     Date Filed: 04/01/2021




                                           No. 20-50277


   Amendment claim and then discuss the clearly established law at the time of
   the shooting.
                                                 A
           The Fourth Amendment’s right to be free from unreasonable seizures
   governs excessive-force claims. 22 To prove an excessive-force claim, “a
   plaintiff must show (1) an injury, (2) which resulted directly and only from
   the use of force that was clearly excessive, and (3) the excessiveness of which
   was clearly unreasonable.” 23
           Excessive-force claims are “necessarily fact-intensive,” so we must
   “examine the totality of the circumstances to determine whether an officer’s
   actions were objectively unreasonable.” 24 “The intent or motivation of the
   officer is irrelevant; the question is whether a reasonable officer in the same
   circumstances would have concluded that a threat existed justifying the
   particular use of force.” 25 We only consider the facts “knowable to the
   defendant officers” at the time the officers used force, and we must be
   “careful to avoid ‘second-guessing a police officer’s assessment, made on the
   scene, of the danger presented by a particular situation.’” 26


           22
              Garza v. Briones, 943 F.3d 740, 744–45 (5th Cir. 2019); Graham v. Connor, 490
   U.S. 386, 395 (1989) (“[A]ll claims that law enforcement officers have used excessive
   force—deadly or not—in the course of an arrest, investigatory stop, or other ‘seizure’ of a
   free citizen should be analyzed under the Fourth Amendment and its ‘reasonableness’
   standard, rather than under a ‘substantive due process’ approach.”).
           23
             Manis v. Lawson, 585 F.3d 839, 843 (5th Cir. 2009) (quoting Ontiveros v. City of
   Rosenberg, 564 F.3d 379, 382 (5th Cir.2009)).
           24
                Garza, 943 F.3d at 745 (cleaned up).
           25
             Elliott v. Leavitt, 99 F.3d 640, 642 (4th Cir. 1996) (citing Graham, 490 U.S. at
   396–97); see also Kingsley v. Hendrickson, 576 U.S. 389, 391–92 (2015).
           26
             Garza, 943 F.3d at 745 (first quoting White v. Pauly, 137 S. Ct. 548, 550 (2017)
   (per curiam) then quoting Ryburn v. Huff, 565 U.S. 469, 477 (2012)).




                                                 8
Case: 20-50277           Document: 00515804751               Page: 9       Date Filed: 04/01/2021




                                             No. 20-50277


           When an officer uses deadly force, that force is considered excessive
   and unreasonable “unless the officer has probable cause to believe that the
   suspect poses a threat of serious physical harm, either to the officer or to
   others.” 27 Further, “an exercise of force that is reasonable at one moment
   can become unreasonable in the next if the justification for the use of force
   has ceased.” 28
           The parties do not dispute the district court’s conclusion that, even
   though all of the officers claim they didn’t see Jason point the gun in their
   direction, Harvel was justified in taking the first shot. The video evidence
   (from all angles) shows that right before the first shot, and after the officers
   shouted at Jason to put down his gun, Jason pointed the gun in the officers’
   general direction. It’s also undisputed that Jason Roque suffered an injury
   (element one of his excessive-force claim).
           At issue, then, is whether Officer Harvel’s second and third shots
   were excessive (element two) and objectively unreasonable (element three).
   These questions are “often intertwined.” 29 Because Officer Harvel used
   deadly force, the answer to these intertwined questions depends on whether
   Jason posed a threat of serious physical harm after the first shot struck him.
   Two factual disputes concerning the placement of the gun and Jason’s
   movements prevent us from answering these questions.
           First, the gun. Harvel asserts that, after the first shot, he perceived
   Jason to be a continuing threat to his mother because he didn’t see Jason drop
   his gun. Plaintiffs argue, with video and expert evidence, that a reasonable


           27
              Romero v. City of Grapevine, 888 F.3d 170, 176 (5th Cir. 2018) (quoting Tennessee
   v. Garner, 471 U.S. 1, 11 (1985)).
           28
                Lytle v. Bexar Cnty., 560 F.3d 404, 413 (5th Cir. 2009).
           29
                Poole v. City of Shreveport, 691 F.3d 624, 628 (5th Cir. 2012).




                                                   9
Case: 20-50277        Document: 00515804751               Page: 10        Date Filed: 04/01/2021




                                           No. 20-50277


   officer should have seen Jason drop his black gun on the white sidewalk in
   broad daylight. Second, Jason’s movements. Harvel claims that Jason was
   “still moving and ambulatory” after the first shot. Plaintiffs counter that the
   video shows Jason double over and stumble into the street. Even though
   Jason was still moving, Plaintiffs assert that these movements show a
   wounded man moving away from everyone at the scene.
           Both fact disputes go to whether a reasonable officer would have
   known that Jason was incapacitated after the first shot. If Jason was
   incapacitated, he no longer posed a threat. And if he no longer posed a threat,
   Harvel’s second and third shots were excessive and unreasonable. Whether
   Jason was incapacitated is therefore not only disputed but material to
   Plaintiffs’ Fourth Amendment claim.
           Harvel’s only arguments to the contrary center around whether
   Plaintiffs’ evidence is sufficient to dispute his subjective version of events.
   These arguments fail. On interlocutory appeal, “we cannot challenge the
   district court’s assessments regarding the sufficiency of the evidence—that
   is, the question whether there is enough evidence in the record for a jury to
   conclude that certain facts are true.” 30 So we accept the district court’s
   evidence-sufficiency (or genuineness) determination. And we agree with its
   determination that material fact disputes preclude summary judgment on the
   Fourth Amendment question.




           30
              Cole v. Carson, 935 F.3d 444, 452 (5th Cir. 2019), as revised (Aug. 21, 2019), cert.
   denied sub nom. Hunter v. Cole, 141 S. Ct. 111 (2020) (quoting Trent v. Wade, 776 F.3d 368,
   376 (5th Cir. 2015)); accord Colston v. Barnhart, 146 F.3d 282, 284 (5th Cir. 1998)
   (“Johnson makes clear that an appellate court may not review a district court’s
   determination that the issues of fact in question are genuine.”).




                                                 10
Case: 20-50277          Document: 00515804751               Page: 11       Date Filed: 04/01/2021




                                             No. 20-50277


                                                   B
           Even if genuine disputes of material fact exist concerning the Fourth
   Amendment violation, Harvel is entitled to qualified immunity unless his
   “actions were objectively unreasonable in light of clearly established law at
   the time of the” shooting. 31 The critical question when ascertaining the
   clearly established law is “whether the state of the law at the time of an
   incident provided fair warning to the defendants that their alleged conduct
   was unconstitutional.” 32 Put differently, “[a] clearly established right is one
   that is ‘sufficiently clear that every reasonable official would have understood
   that what he is doing violates that right.’” 33
           A plaintiff must “identify a case—usually, a body of relevant case
   law—in which an officer acting under similar circumstances was held to have
   violated the Constitution.” 34 While a plaintiff need not find a case “directly
   on point, . . . existing precedent must have placed the statutory or
   constitutional question beyond debate.” 35 The Supreme Court has also
   explained that the clearly established law “should not be defined ‘at a high
   level of generality.’” 36 It “must be ‘particularized’ to the facts of the case.” 37
   But, “in an obvious case,” general standards “can ‘clearly establish’ the




           31
              Newman v. Guedry, 703 F.3d 757, 761 (5th Cir. 2012) (quoting Brumfield v.
   Hollins, 551 F.3d 322, 326 (5th Cir. 2008)).
           32
                Tolan v. Cotton, 572 U.S. 650, 656 (2014) (cleaned up).
           33
             Mullenix v. Luna, 577 U.S. 7, 11–12 (2015) (quoting Reichle v. Howards, 566 U.S.
   658, 663 (2012)).
           34
                Joseph v. Bartlett, 981 F.3d 319, 330 (5th Cir. 2020) (cleaned up).
           35
                Mullenix, 577 U.S. at 12 (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)).
           36
                White v. Pauly, 137 S. Ct. 548, 552 (2017) (quoting al–Kidd, 563 U.S. at 742).
           37
                White, 137 S. Ct. at 552 (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)).




                                                   11
Case: 20-50277          Document: 00515804751                Page: 12      Date Filed: 04/01/2021




                                             No. 20-50277


   answer, even without a body of relevant case law.” 38 As the Supreme Court
   has summarized, qualified “immunity protects ‘all but the plainly
   incompetent or those who knowingly violate the law.’” 39
           Finally, “drawing inferences in favor of the nonmovant” is especially
   important when determining whether there is clearly established law. 40
   That’s because the Supreme Court has “instructed that courts should define
   the ‘clearly established’ right at issue on the basis of the ‘specific context of
   the case.’” 41 So “courts must take care not to define a case’s ‘context’ in a
   manner that imports genuinely disputed factual propositions.” 42 In other
   words, a court assessing the clearly established law cannot “resolve[]
   disputed issues in favor of the moving party.” 43 And it must “properly
   credit[]” Plaintiffs’ evidence. 44
           The district court implied that this was an obvious case under
   Tennessee v. Garner. In Garner, the Supreme Court held that “[a] police
   officer may not seize an unarmed, nondangerous suspect by shooting him
   dead.” 45 Although the officer in Garner shot and killed a fleeing burglary



           38
             Brosseau v. Haugen, 543 U.S. 194, 199 (2004); see also Taylor v. Riojas, 141 S. Ct.
   52, 53–54 (2020).
           39
                White, 137 S. Ct. at 551 (quoting Mullenix, 577 U.S. at 12).
           40
                Tolan v. Cotton, 572 U.S. 650, 657 (2014).
           41
                Id. (quoting Saucier v. Katz, 533 U.S. 194, 201 (2001)).
           42
                Id.
           43
             Id.; see also Good v. Curtis, 601 F.3d 393, 398 (5th Cir. 2010) (“[A] defendant
   challenging the denial of a motion for summary judgment on the basis of qualified immunity
   must be prepared to concede the best view of the facts to the plaintiff.”).
           44
                Tolan, 572 U.S. at 660.
           45
             471 U.S. 1, 11–12 (1985) (holding unconstitutional a Tennessee statute that
   authorized the use of deadly force against fleeing felony suspects).




                                                   12
Case: 20-50277               Document: 00515804751          Page: 13        Date Filed: 04/01/2021




                                             No. 20-50277


   suspect who was never armed, 46 we have applied Garner to situations where
   a suspect has a weapon but is incapacitated or otherwise incapable of using it
   (functionally unarmed). 47
            The district court stated that, according to Plaintiffs’ narrative, which
   is supported by video evidence, Jason never pointed the gun at anyone but
   himself. Before the first shot, Jason simply waved the gun in an arc as he
   turned around to look in the officers’ direction right after they yelled at him
   to drop the gun. As Jason was turning around, Harvel took the first shot. The
   shot hit Jason, and he dropped the gun and stumbled into the street away
   from the officers and his mother. Thus, the district court concluded that
   under these facts, it was obviously unconstitutional to continue shooting at
   an unarmed suspect who was limping away from everyone present.
            Harvel argues that this is not an obvious case for the same reasons he
   argues that there are no disputed facts: “All of the officers, including Officer
   Harvel, believed that after the first shot, Roque was still armed. Roque was
   not compliant with police commands, was not running away or surrendering
   but was armed, mobile and capable of firing his weapon at his mother.”
   Plaintiffs’ evidence contradicts all of these points, and the district court
   already decided these facts were genuinely disputed. As stated above, we lack
   jurisdiction to resolve the genuineness of factual disputes. 48 Further, we
   prioritize video evidence. 49 If the jury accepts Plaintiffs’ narrative, which is


            46
                 Id. at 3.
            47
                 See, e.g., Mason v. Lafayette City-Par. Consol. Gov’t, 806 F.3d 268, 277 (5th Cir.
   2015).
            48
              Joseph v. Bartlett, 981 F.3d 319, 331 (2020); Cole v. Carson, 935 F.3d 444, 452
   (5th Cir. 2019), as revised (Aug. 21, 2019), cert. denied sub nom. Hunter v. Cole, 141 S. Ct. 111
   (2020).
            49
                 Joseph, 981 F.3d at 325.




                                                   13
Case: 20-50277           Document: 00515804751              Page: 14     Date Filed: 04/01/2021




                                            No. 20-50277


   supported by video evidence, then Harvel shot a suicidal, unarmed, wounded
   man who was a threat only to himself. That would make this case an
   “obvious” one. 50
           But we need not rely on obviousness here, as multiple cases show that
   by May 2, 2017, the day that Harvel shot Jason, it was clearly established that
   after incapacitating a suspect who posed a threat, an officer cannot continue
   using deadly force. 51
           The closest case is Mason v. Lafayette City-Parish Consolidated
   Government. 52 In Mason, officers responded to a suspected armed robbery at
   an apartment. 53 The apartment belonged to the suspect’s girlfriend, and both
   the suspect and girlfriend were inside. 54 When the police arrived, the couple
   opened the door and found the officers with their guns drawn. 55 The
   girlfriend told the officers that Mason, the suspect, wasn’t doing anything
   wrong. 56 The officers ordered Mason and his girlfriend to put their hands up
   and get on the ground (although the exact commands were disputed). 57 One




           50
                See Cole, 935 F.3d at 453–54 (collecting cases).
           51
              See Lytle v. Bexar Cnty., 560 F.3d 404, 413 (5th Cir. 2009) (“A passing risk to a
   police officer is not an ongoing license to kill an otherwise unthreatening suspect”);
   Plumhoff v. Rickard, 572 U.S. 765, 777 (2014) (“This would be a different case if petitioners
   had initiated a second round of shots after an initial round had clearly incapacitated Rickard
   and had ended any threat of continued flight, or if Rickard had clearly given himself up.”).
           52
                806 F.3d 268 (5th Cir. 2015).
           53
                Id. at 272.
           54
                Id.
           55
                Id. at 273.
           56
                Id.
           57
                Id.




                                                  14
Case: 20-50277          Document: 00515804751        Page: 15     Date Filed: 04/01/2021




                                      No. 20-50277


   of the officers unleashed his dog after he saw, and yelled to the other officers,
   that Mason had a gun. 58
          The officer claimed that when the dog attacked Mason, Mason
   reached for his gun. 59 In response, the officer started shooting. 60 The
   officer’s initial round of shots, five in total, all hit Mason in different parts of
   his body. 61 After the fifth shot, Mason was face down on the ground, and the
   officer temporarily stopped firing. 62 The officer claimed that Mason made a
   movement that indicated he was reaching for his gun, so the officer fired two
   more shots into Mason’s back. 63 Mason died at the scene. 64
          Mason’s girlfriend told a different story. She said that Mason never
   did anything to justify the dog attack, never touched his gun, and never
   attempted to resist the officers. 65 She also claimed that after the first five
   shots, Mason only picked up his head and put it back down—he never moved
   in a threatening manner. 66 An expert also testified that after the first five
   shots, Mason could have moved, but not effectively, and moving his arm
   toward the gun would have been very painful. 67




          58
               Id.
          59
               Id.
          60
               Id.
          61
               Id.
          62
               Id.
          63
               Id. at 274.
          64
               Id.
          65
               Id. at 273.
          66
               Id.
          67
               Id.




                                           15
Case: 20-50277          Document: 00515804751       Page: 16   Date Filed: 04/01/2021




                                     No. 20-50277


          We held that the officer was entitled to qualified immunity for the first
   five shots, but given the competing narratives, there were material fact
   disputes as to the final two shots. 68 Specifically, whether Mason was
   incapacitated after the first five shots was disputed and material to the
   outcome of the case. 69 We further stated that, under Garner, an officer cannot
   use deadly force when a suspect poses no immediate threat, and it was
   “obvious” that an officer could not shoot an incapacitated suspect. 70 We
   therefore concluded that whether Mason was incapacitated was material to
   both the constitutional violation and the clearly established law. 71
          Harvel attempts to distinguish Mason by recycling the same argument
   that there is no fact dispute about whether Harvel believed Roque was a
   continuing threat. Harvel also, once again, claims that the evidence is
   undisputed that Jason was not incapacitated after the first shot because “[h]e
   was not motionless.” As we previously stated, these arguments about the
   genuineness of the fact disputes are inappropriate in this interlocutory
   appeal.
          There are certainly differences between Mason and this case. Mason
   was attacked by a dog and was lying face down when the officer fired the last
   two shots. 72 But Mason still had his gun. 73 And both the plaintiffs and
   defendants stated that Mason continued to make some movements. 74 We


          68
               Id. at 278.
          69
               Id.
          70
               Id. at 277–78.
          71
               Id.
          72
               Id. at 277.
          73
               Id.
          74
               Id.




                                          16
Case: 20-50277          Document: 00515804751             Page: 17          Date Filed: 04/01/2021




                                           No. 20-50277


   determined it was for the jury to decide whether those movements made
   Mason a threat that justified the officer’s use of deadly force. So too here.
   Jason was not lying down after the first shot, but, as the video indisputably
   shows, he was unarmed and stumbling into the street, moving further away
   from anyone else. Whether a reasonable officer would have thought Jason
   was incapacitated or a threat to his mother is a question for the jury to decide.
   What’s more, we held in Mason that if the jury accepted the plaintiff’s set of
   facts, the case was “obvious” under Garner. If Mason was obvious in 2015,
   then the similar fact pattern in this case, which occurred two years later, is at
   least clearly established.
           Our unpublished decision in Graves v. Zachary in 2008 is also
   instructive—not for its precedential value but for discerning the clearly
   established law we cited in 2008. 75 In that case, Graves arrived at his ex-
   girlfriend’s apartment, asking about her new boyfriend. 76 Graves smelled of
   alcohol, had a gun and a box of bullets, threatened to shoot himself, and then
   threatened to shoot his ex-girlfriend, Besek, in the leg. 77 Besek locked herself
   in a bathroom and called 911. 78 Officers arrived at the scene and told Graves
   to show his hands, which Graves did while pressing the gun against his
   temple. 79 The officers claimed that they told Graves to drop his weapon, and




           75
            See Joseph v. Bartlett, 981 F.3d 319, 341 n.105 (5th Cir. 2020) (noting that while
   unpublished cases “cannot clearly establish the law,” they “can illustrate or ‘guide us to
   such authority,’ by ‘restating what was clearly established in precedents they cite or
   elsewhere.’”) (quoting Marks v. Hudson, 933 F.3d 481, 486 (5th Cir. 2019)).
           76
                Graves v. Zachary, 277 F. App’x 344, 345 (5th Cir. 2008).
           77
                Id.
           78
                Id.
           79
                Id.




                                                 17
Case: 20-50277          Document: 00515804751             Page: 18      Date Filed: 04/01/2021




                                           No. 20-50277


   Graves didn’t comply. 80 Graves said he never heard the order. 81 Allegedly
   fearing for his life and Besek’s, one officer shot Graves; the shot hit Graves
   in the groin. 82 The parties disputed the impact of the first shot. The officers
   stated that Graves didn’t slump down or drop his weapon. But Graves
   claimed that, although he was still holding his gun, he “was downed or
   incapacitated.” 83 “After a short delay,” the officer fired again, this time
   hitting Graves in the chest. 84
          We held that there was a factual dispute about whether Graves was
   incapacitated after the first shot and whether the shooting officer told Graves
   to put the gun down before shooting him the first time. 85 Those disputes were
   material, and, accepting Grave’s account, “the violation of [Grave’s]
   constitutional rights would have been obvious even without a body of relevant
   case law.” 86 We further explained that a reasonable officer wouldn’t need a
   specific case “to know that he cannot shoot a compliant suspect and that he
   cannot fire again at someone who is objectively ‘downed or
   incapacitated.’” 87 Since we determined in Graves that shooting an
   incapacitated suspect, even one still holding a weapon, was obviously
   unconstitutional in 2008, the similar officer conduct here was at a minimum
   clearly established in 2017.



          80
               Id. at 345–46.
          81
               Id. at 346.
          82
               Id.
          83
               Id.
          84
               Id.
          85
               Id. at 348–49.
          86
               Id. at 349 (cleaned up) (quoting Brosseau v. Haugen, 543 U.S. 194, 199 (2004)).
          87
               Id.




                                                18
Case: 20-50277          Document: 00515804751            Page: 19   Date Filed: 04/01/2021




                                          No. 20-50277


          Harvel says the instructive case here is not Mason or Graves but Garza
   v. Briones. 88 In Garza, officers responded to a 911 call about a man (Garza),
   who was sitting at a bar holding a pistol and what appeared to be a bottle of
   wine. 89 One officer drew his weapon and repeatedly ordered Garza to drop
   his gun. 90 Garza ignored the commands and instead “continued to move the
   firearm around in different directions while making facial gestures” at the
   officer. 91 The officer radioed for backup and waited. 92 When additional
   officers arrived, they continued to give Garza commands, which Garza
   ignored, and they formed a semi-circle around him with their guns drawn. 93
   At one point, a witness told one of the backup officers that Garza’s gun was
   not real and was actually just a BB gun. The officer didn’t relay this
   information to the other officers because he couldn’t verify it. 94 A minute
   later, Garza raised his gun and pointed it at the officer who first arrived on
   the scene. 95 The officer yelled at Garza to stop; Garza again ignored the
   command. 96 So the officer started shooting. 97 The other officers heard the
   shots and assumed that Garza was the one shooting so they fired their




          88
               943 F.3d 740 (5th Cir. 2019).
          89
               Id. at 743.
          90
               Id.
          91
               Id.
          92
               Id.
          93
               Id.
          94
               Id.
          95
               Id. at 744.
          96
               Id.
          97
               Id.




                                               19
Case: 20-50277          Document: 00515804751       Page: 20   Date Filed: 04/01/2021




                                     No. 20-50277


   weapons at Garza until he fell to the ground. 98 In total, the officers fired 61
   shots in an 8-second timespan, killing Garza in the process. 99
          Harvel claims that Garza controls here because Jason, like Garza, had
   a BB gun that the officers thought was real. And Jason, like Garza, ignored
   orders to drop his weapon and displayed erratic behavior, “indicating that he
   may [have] pose[d] an imminent threat to anyone on the scene.”
          These arguments are unpersuasive. The first, concerning the BB gun,
   played no role in the district court’s decision. The court noted that the
   officers didn’t know the gun was fake until after their encounter with Jason.
   As to the second point, the record in Garza showed that the officers gave
   numerous warnings to Garza before shooting. Here, the officers told Jason to
   drop his weapon once and started shooting barely a second later. No officer,
   including Harvel, repeated the command, even though Harvel paused
   between the first and second shots while Jason dropped his gun and limped
   away. Further distinguishing this case from Garza is the video evidence. In
   Garza, we noted that the video evidence supported the officers’ story and
   contradicted the plaintiff’s version of events. 100 The video here does the
   exact opposite.
          To sum up, Garner, Mason, and Graves are the most pertinent cases.
   And those cases show that by 2017, it was clearly established—and possibly
   even obvious—that an officer violates the Fourth Amendment if he shoots
   an unarmed, incapacitated suspect who is moving away from everyone
   present at the scene.



          98
               Id.
          99
               Id.
          100
                Id. at 747.




                                         20
Case: 20-50277     Document: 00515804751           Page: 21   Date Filed: 04/01/2021




                                    No. 20-50277


                                        IV
          This is a tragic case that raises difficult questions about how police
   officers should respond to suicidal suspects. Those questions cannot be
   answered here without the resolution of several factual disputes. And if
   resolved in Plaintiffs’ favor, Harvel is not entitled to qualified immunity. We
   thus AFFIRM the district court’s denial of summary judgment.




                                         21